Ogden, P. J.
The indictment in this case was framed under the 54th Section of the Act of the Legislature approved August 15, 1870, and charges that the defendants “did willfully and unlawfully attempt to hinder Isaac Williams, he being a legally qualified elector, in the free exercise of the right of suffrage,” at the election then pending. We think this indictment charges an offense under the statute referred to. It is quite immaterial whether the election was for a State. officer or for a Congressman of the United States; the election was being held under the laws of this State, and the offender is punishable under the laws of this State. The court therefore erred in sustaining'the exceptions to the indictment.
The judgment is therefore reversed and the cause remanded.
ReVEBSED AHD BEMAHDED.